DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/6/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/6/2022. In particular, original Claims 1 and 2 have been amended to recite new limitations not previously presented. Specifically, claim 1 has been amended to recite that the ratio of HNBR to polyamide 6 is 1 : [0.01 – 0.1], while claim 2 has been amended to recite that the amount of polyamide 6 is 1 to 10 parts based on 100 parts HNBR. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hellens et al (US 2003/0065076) in view of Ferrari et al (US 2003/0134979).

The rejection is adequately set forth in Paragraph 12 of the Office Action mailed on 7/6/2022 and is incorporated here by reference.

	Regarding the new limitations recited in claim 1 drawn to the ratio of HNBR to polyamide 6, i.e. 1 : [0.01 - 0.1], Ferrari et al discloses that ratio of  polyamide to HXBR is [90-10] : [10 – 90] or 1: [0.11 – 9], while the present claims require a range of 1 : [0.01 – 0.1]. It is apparent, however, that the instantly claimed ratio of HNBR to polyamide 6 and that taught by the reference are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the ratio of HNBR to polyamide 6 disclosed by the reference and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the ratio of HNBR to polyamide 6, it therefore would have been obvious to one of ordinary skill in the art that the ratio of HNBR to polyamide 6 disclosed in the present claims is but an obvious variant of the amounts disclosed in the reference and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Alternatively, Ferrari et al discloses that the ratio of  polyamide to HXBR is [90-10] : [10 – 90] or 1: [0.11 – 9], while the claims recite a ratio range of 1 : [0.01 – 0.1]. However, the reference discloses that the ratio of HNBR to polyamide can vary between wide limits, preferably in range of [10 – 90] : [90 – 10]. It is noted that while such amounts are preferred, the reference does not limit the ratio of HNBR to polyamide and the reference further discloses that the properties of the conjugate vary depending on ratio of polyamide to elastomer, e.g. a conjugate of 30 parts polyamide and 70 parts elastomer is flexible and suitable for flexible fuel lines, a 50:50 conjugate is hard, and a 70:30 conjugate is a plastic and acceptable for rigid fuel lines but not flexible lines. Furthermore, the reference discloses that the ratio can be optimized for particular properties and tests of conjugates of different proportions can be carried out routinely by one of ordinary skill int the art. 
In light of this disclosure, it would have been obvious for one of ordinary skill in the art to vary the ratio of HNBR to polyamide, including that presently claimed in order to optimize certain properties such as flexibility of the composition with a reasonable expectation of success.

	Regarding the new limitation in claim 2 drawn to the amount of polyamide 6, i.e. 1 to 10 parts based on 100 parts HNBR, as discussed in Paragraph 12 of the previous Office Action, 
Ferrari et al discloses that the amount of the polyamide is 11 to 900 parts, per 100 parts HNBR, while the present claims recite a range of 1 to 10 parts. It is apparent, however, that the instantly claimed amount of polyamide 6 and that taught by the reference are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of polyamide 6 disclosed by the reference and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of polyamide 6, it therefore would have been obvious to one of ordinary skill in the art that the amount of polyamide 6 disclosed in the present claims is but an obvious variant of the amounts disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively, it noted that Ferrari et al discloses that the ratio of HNBR to polyamide to can vary between wide limits, preferably in range of [10 – 90] : [90 – 10]. While such amounts are preferred, the reference does not limit the ratio of HNBR to polyamide and the reference discloses that the properties of the conjugate vary depending on ratio of polyamide to elastomer, e.g. a conjugate of 30 parts polyamide and 70 parts elastomer is flexible and suitable for flexible fuel lines, a 50:50 conjugate is hard ,and a 70:30 conjugate is a plastic and acceptable for rigid fuel lines but not flexible lines. Furthermore, the reference discloses that the ratio can be optimized for particular properties and tests of conjugates of different proportions can be carried out routinely by one of ordinary skill int the art. 
In light of this disclosure, it would have been obvious for one of ordinary skill in the art to vary the ratio of HNBR to polyamide and thereby vary the amount of polyamide 6 in the composition, including that presently claimed, in order to optimize certain properties such as flexibility of the composition with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hellens et al (US 2003/0065076) and Ferrari et al (US 2003/0134979) as applied to claims 1-3, 5, and 8-12 above, and in view of Kim et al (US 2014/0124986).

The rejection is adequately set forth in Paragraph 13 of the Office Action mailed on 7/6/2022 and is incorporated here by reference.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hellens et al (US 2003/0065076) and Ferrari et al (US 2003/0134979) as applied to claims 1-3, 5, and 8-12 above, and in view of Shirose (US 2010/0029811).

The rejection is adequately set forth in Paragraph 14 of the Office Action mailed on 7/6/2022 and is incorporated here by reference.

Claims 1-3, 5, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al (US 2003/0134979).

The rejection is adequately set forth in Paragraph 15 of the Office Action mailed on 7/6/2022 and is incorporated here by reference.

	Regarding the new limitations recited in claim 1 drawn to the ratio of HNBR to polyamide 6, i.e. 1 : [0.01 - 0.1], Ferrari et al discloses that ratio of  polyamide to HXBR is [90-10] : [10 – 90] or 1: [0.11 – 9], while the present claims require a range of 1 : [0.01 – 0.1]. It is apparent, however, that the instantly claimed ratio of HNBR to polyamide 6 and that taught by the reference are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the ratio of HNBR to polyamide 6 disclosed by the reference and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the ratio of HNBR to polyamide 6, it therefore would have been obvious to one of ordinary skill in the art that the ratio of HNBR to polyamide 6 disclosed in the present claims is but an obvious variant of the amounts disclosed in the reference and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Alternatively, Ferrari et al discloses that the ratio of  polyamide to HXBR is [90-10] : [10 – 90] or 1: [0.11 – 9], while the claims recite a ratio range of 1 : [0.01 – 0.1]. However, the reference discloses that the ratio of HNBR to polyamide can vary between wide limits, preferably in range of [10 – 90] : [90 – 10]. It is noted that while such amounts are preferred, the reference does not limit the ratio of HNBR to polyamide and the reference further discloses that the properties of the conjugate vary depending on ratio of polyamide to elastomer, e.g. a conjugate of 30 parts polyamide and 70 parts elastomer is flexible and suitable for flexible fuel lines, a 50:50 conjugate is hard, and a 70:30 conjugate is a plastic and acceptable for rigid fuel lines but not flexible lines. Furthermore, the reference discloses that the ratio can be optimized for particular properties and tests of conjugates of different proportions can be carried out routinely by one of ordinary skill int the art. 
In light of this disclosure, it would have been obvious for one of ordinary skill in the art to vary the ratio of HNBR to polyamide, including that presently claimed in order to optimize certain properties such as flexibility of the composition with a reasonable expectation of success.

	Regarding the new limitation in claim 2 drawn to the amount of polyamide 6, i.e. 1 to 10 parts based on 100 parts HNBR, as discussed in Paragraph 12 of the previous Office Action, 
Ferrari et al discloses that the amount of the polyamide is 11 to 900 parts, per 100 parts HNBR, while the present claims recite a range of 1 to 10 parts. It is apparent, however, that the instantly claimed amount of polyamide 6 and that taught by the reference are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of polyamide 6 disclosed by the reference and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of polyamide 6, it therefore would have been obvious to one of ordinary skill in the art that the amount of polyamide 6 disclosed in the present claims is but an obvious variant of the amounts disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively, it noted that Ferrari et al discloses that the ratio of HNBR to polyamide to can vary between wide limits, preferably in range of [10 – 90] : [90 – 10]. While such amounts are preferred, the reference does not limit the ratio of HNBR to polyamide and the reference discloses that the properties of the conjugate vary depending on ratio of polyamide to elastomer, e.g. a conjugate of 30 parts polyamide and 70 parts elastomer is flexible and suitable for flexible fuel lines, a 50:50 conjugate is hard ,and a 70:30 conjugate is a plastic and acceptable for rigid fuel lines but not flexible lines. Furthermore, the reference discloses that the ratio can be optimized for particular properties and tests of conjugates of different proportions can be carried out routinely by one of ordinary skill int the art. 
In light of this disclosure, it would have been obvious for one of ordinary skill in the art to vary the ratio of HNBR to polyamide and thereby vary the amount of polyamide 6 in the composition, including that presently claimed, in order to optimize certain properties such as flexibility of the composition with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. 

Applicants argue that neither Ferrari nor Hellen teaches the claims ratio of HNBR to polyamide 6 of 1 : [0.01 - 0.1] as recited in the amended claims.  However, as set forth in the rejections above, it is apparent that the instantly claimed ratio of HNBR to polyamide 6 and that taught by the are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the ratio of HNBR to polyamide 6 disclosed by the reference and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the ratio of HNBR to polyamide 6, it therefore would have been obvious to one of ordinary skill in the art that the ratio of HNBR to polyamide 6 disclosed in the present claims is but an obvious variant of the amounts disclosed in the reference and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Alternatively, Ferrari et al discloses that ratio of  polyamide to HXBR is [90-10] : [10 – 90] or 1: [0.11 – 9], while the claims recite a ratio range of 1 : [0.01 – 0.1]. However, the reference discloses that the ratio of HNBR to polyamide to can vary between wide limits, preferably in range of [10 – 90] : [90 – 10]. It is noted that while such amounts are preferred, the reference does not limit the ratio of HNBR to polyamide and the reference discloses that the properties of the conjugate vary depending on ratio of polyamide to elastomer, e.g. a conjugate of 30 parts polyamide and 70 parts elastomer is flexible and suitable for flexible fuel lines, a 50:50 conjugate is hard, and a 70:30 conjugate is a plastic and acceptable for rigid fuel lines but not flexible lines. Furthermore, the reference discloses that the ratio can be optimized for particular properties and tests of conjugates of different proportions can be carried out routinely by one of ordinary skill int the art. 
In light of this disclosure, it would have been obvious for one of ordinary skill in the art to vary the ratio of HNBR to polyamide, including that presently claimed in order to optimize certain properties such as flexibility of the composition with a reasonable expectation of success.

Applicants point to Paragraph [00114] of the published application which discloses that amounts of greater than 10 parts polyamide do not lead to sufficient improved in hot air ageing, and therefore, the present claims are neither anticipated by nor obvious over Ferrari alone or in view of the various other references. However, while Ferrari may not anticipate the instant claims, it is the Examiner’s position that for the reasons set forth above, the reference renders obvious the instant claimed composition. Furthermore, while Paragraph [0114] of the published application discloses that amounts of greater than 10 parts polyamide do not lead to sufficient improved in hot air ageing, it is the significant to note that Applicants have not proffered any evidence, i.e. data, supporting their position that the claimed composition or its properties are unexpected or surprising, especially in light of the disclosure in Ferrari that one of ordinary skill in the art can optimize the ratio of HNBR to polyamide in order to obtain the desired properties. Finally, it is noted  that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the properties of the composition must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767